Exhibit NEWS 93 West Main Street, Clinton, CT 06413 Connecticut Water Service, Inc. Elects Directors and Declares Dividends Clinton, Connecticut, May 14, 2009 – Shareholders of Connecticut Water Service, Inc. (NASDAQ GS:CTWS) elected a slate of three directors and ratified the Audit Committee’s selection of PricewaterhouseCoopers LLP as independent auditors for 2009, at the Company’s Annual Meeting of Shareholders held on May 13, 2009 in Westbrook, Connecticut. Reelected to the 9-member board were Lisa J. Thibdaue, Vice President - Regulatory and Government Affairs for Northeast Utilities, Carol P. Wallace, Chairman, President and Chief Executive Officer of Cooper-Atkins Corporation, and Donald B. Wilbur, retired Plant Manager of Unilever HPC, USA. Eric W.
